Supplemental Notice of Allowance 
 Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note
The notice of allowance mailed on 11/03/2021 has been corrected as follows:
 	PTOL-Line 3: Allowed claims are 1-13, 15-16 and 18-22, instead of 1-13 and 15-22. 
Claim index of IFW-PTOL-Issue Classification has been corrected.

There is no further change in the notice of allowance mailed on 11/03/2021.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 5, 2022